 

Exhibit 10.1

 

VERICEL CORPORATION AMENDED AND RESTATED 2019 OMNIBUS INCENTIVE PLAN
(amended and restated as of April 29, 2020)

 

Vericel Corporation (the “Company”), a Michigan corporation, hereby establishes
and adopts the following Amended and Restated 2019 Omnibus Incentive Plan (the
“Plan”).

 

1.            PURPOSE OF THE PLAN

 

The purpose of the Plan is to assist the Company and its Affiliates in
attracting and retaining certain individuals to serve as directors, employees,
consultants and/or advisors of the Company and its Affiliates who are expected
to contribute to the Company’s success and achieve long-term objectives that
will inure to the benefit of all shareholders of the Company through the
additional incentives inherent in the Awards hereunder.

 

2.            DEFINITIONS

 

2.1.       “Affiliate” shall mean, at the time of determination, any “parent” or
“subsidiary” of the Company as such terms are defined in Rule 405 of the
Securities Act of 1933, as amended. The Board or the Committee shall have the
authority to determine the time or times at which “parent” or “subsidiary”
status is determined within the foregoing definition.

 

2.2.       “Award” shall mean any Option, Stock Appreciation Right, Restricted
Stock Award, Restricted Stock Unit Award, Performance Award or any other right,
interest or option relating to Shares or other property (including cash) granted
pursuant to the provisions of the Plan.

 

2.3.       “Award Agreement” shall mean any agreement, contract or other
instrument or document evidencing any Award granted hereunder, whether in
writing or through an electronic medium.

 

2.4.       “Board” shall mean the board of directors of the Company.

 

2.5.       “Change in Control” shall have the meaning set forth in Section 10.3.

 

2.6.       “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.

 

2.7.       “Committee” shall mean the Compensation Committee of the Board or a
subcommittee thereof formed by the Compensation Committee to act as the
Committee hereunder. The Committee shall consist of no fewer than two Directors,
each of whom is (i) a “Non-Employee Director” within the meaning of Rule 16b-3
of the Exchange Act, and (ii) an “independent director” for purpose of the rules
of the NASDAQ Stock Market (or such other principal U.S. national securities
exchange on which the Shares are traded) to the extent required by such rules.

 

2.8.       “Consultant” shall mean any consultant or advisor who is a natural
person and who provides services to the Company or any Affiliate, so long as
such person (i) renders bona fide services that are not in connection with the
offer and sale of the Company’s securities in a capital-raising transaction and
(ii) does not directly or indirectly promote or maintain a market for the
Company’s securities.

 

2.9.       “Director” shall mean a non-employee member of the Board.

 

2.10.     “Dividend Equivalents” shall have the meaning set forth in
Section 11.5.

 

2.11.     “Employee” shall mean any employee of the Company or any Affiliate and
any prospective employee conditioned upon, and effective not earlier than, such
person becoming an employee of the Company or any Affiliate.

 

2.12.     “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 



1

 

 

2.13.       “Fair Market Value” shall mean, with respect to Shares as of any
date, (i) the per Share closing price of the Shares as reported on the NASDAQ
Stock Market on that date (or if there was no reported closing price on such
date, on the last preceding date on which the closing price was reported),
(ii) if the Shares are not then listed on the NASDAQ Stock Market, the closing
price on the principal U.S. national securities exchange on which the Shares are
listed (or if there was no reported closing price on such date, on the last
preceding date on which the closing price was reported), or (iii) if the Shares
are not listed on a U.S. national securities exchange, the Fair Market Value of
Shares shall be determined by the Committee in its sole discretion using
appropriate criteria, a reasonable application of a reasonable method in
accordance with the regulations under Section 409A of the Code and, with respect
to Incentive Stock Options, in accordance with the requirements of Section 422
of the Code. The Fair Market Value of any property other than Shares shall mean
the market value of such property determined by such methods or procedures as
shall be established from time to time by the Committee.

 

2.14.       “Incentive Stock Option” shall mean an Option which when granted is
intended to qualify as an incentive stock option for purposes of Section 422 of
the Code.

 

2.15.       “Option” shall mean any right granted to a Participant under the
Plan allowing such Participant to purchase Shares at such price or prices and
during such period or periods as the Committee shall determine.

 

2.16.       “Original Effective Date” shall have the meaning set forth in
Section 12.13.

 

2.17.       “Participant” shall mean an Employee, Director or Consultant who the
Committee determines to receive an Award under the Plan.

 

2.18.       “Payee” shall have the meaning set forth in Section 12.1.

 

2.19.       “Performance Award” shall mean any Award of Performance Cash,
Performance Shares or Performance Units granted pursuant to Article 9.

 

2.20.       “Performance Cash” shall mean any cash incentives granted pursuant
to Section 9 payable to the Participant upon the achievement of such performance
goals as the Committee shall establish.

 

2.21.       “Performance Period” shall mean the period established by the
Committee during which any performance goals specified by the Committee with
respect to such Award are to be measured.

 

2.22.       “Performance Share” shall mean any grant pursuant to Section 9 of a
unit valued by reference to a designated number of Shares, which value may be
paid to the Participant upon achievement of such performance goals during the
Performance Period as the Committee shall establish.

 

2.23.       “Performance Unit” shall mean any grant pursuant to Section 9 of a
unit valued by reference to a designated amount of cash or property other than
Shares, which value may be paid to the Participant upon achievement of such
performance goals during the Performance Period as the Committee shall
establish.

 

2.24.       “Permitted Assignee” shall have the meaning set forth in
Section 11.3.

 

2.25.       “Prior Plans” shall mean, collectively, the Vericel Corporation 2017
Omnibus Incentive Plan and the following Aastrom Biosciences, Inc. plans:
Amended and Restated 2004 Equity Incentive Plan and Amended and Restated 2009
Omnibus Incentive Plan.

 

2.26.       “Restatement Effective Date” shall have the meaning set forth in
Section 12.13.

 

2.27.       “Restricted Stock” shall mean any Share issued with the restriction
that the holder may not sell, transfer, pledge or assign such Share and with
such other restrictions as the Committee, in its sole discretion, may impose
(including any restriction on the right to vote such Share and the right to
receive any dividends), which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.

 

2.28.       “Restricted Stock Award” shall have the meaning set forth in
Section 7.1.

 

2.29.       “Restricted Stock Unit Award” shall have the meaning set forth in
Section 8.1.

 

2.30.       “Restricted Stock Unit” shall mean an Award that is valued by
reference to a Share, which value may be paid to the Participant upon
satisfaction of such vesting restrictions as the Committee in its sole
discretion shall impose, which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.

 

2.31.       “Shares” shall mean the shares of common stock, no par value, of the
Company.

 

2.32.       “Stock Appreciation Right” shall mean the right granted to a
Participant pursuant to Section 6.

 

2.33.       “Substitute Awards” shall mean Awards granted or Shares issued by
the Company in assumption of, or in substitution or exchange for, awards
previously granted, or the right or obligation to make future awards, in each
case by a company acquired by the Company or any Affiliate or with which the
Company or any Affiliate combines.

 



2

 

 

3.           SHARES SUBJECT TO THE PLAN

 

3.1. Number of Shares.

 

(a)       Subject to adjustment as provided in Sections 3.1(b) and 11.2 and as
of the Restatement Effective Date, the number of Shares that shall be authorized
for grant under the Plan shall equal a total of (i) 5,744,242 Shares, as
increased pursuant to paragraph (b) of this Section, less (ii) one (1) share of
Stock for every one (1) share of Stock that was subject to an Option or Stock
Appreciation Right granted after December 31, 2019 and prior to the Restatement
Effective Date under the Plan and 1.4 Shares for every one (1) Share that was
subject to an award other than an Option or Stock Appreciation Right granted
after December 31, 2019 and prior to the Restatement Effective Date under the
Plan, plus (iii) one (1) Share for every one (1) Share that was subject to an
Option or Stock Appreciation Right (or, option or stock appreciation right, as
applicable) granted under the Plan and the Prior Plans and 1.4 Shares for every
one (1) Share that was subject to an award other than an Option or Stock
Appreciation Right (or, option or stock appreciation right, as applicable) under
the Plan and the Prior Plans, in either case that were forfeited, expired or
settled for cash (in whole or in part), after December 31, 2019 and prior to the
Restatement Effective Date. Any Shares that are subject to Options or Stock
Appreciation Rights shall be counted against this limit as one (1) Share for
every one (1) Share granted, and any Shares that are subject to Awards other
than Options or Stock Appreciation Rights shall be counted against this limit as
1.4 Shares for every one (1) Share granted. Subject to adjustment as provided in
Section 11.2, no Participant may be granted Awards during any calendar year with
respect to more than 2,000,000 Shares. After the Original Effective Date, no
awards may be granted under any Prior Plan; after the Restatement Effective
Date, no awards may be granted under any prior version of the Plan.

 

(b)       If (i) any Shares subject to an Award are forfeited, an Award expires
or an Award is settled for cash (in whole or in part), or (ii) after the
Restatement Effective Date any Shares subject to an award under the Prior Plans
are forfeited, or an award under the Prior Plans expires or is settled for cash
(in whole or in part), the Shares subject to such Award or award under the Prior
Plans shall, to the extent of such forfeiture, expiration or cash settlement,
again be available for Awards under the Plan, in accordance with Section 3.1(d)
below. Notwithstanding anything to the contrary contained herein, the following
Shares shall not be added to the Shares authorized for grant under paragraph (a)
of this Section: (i) Shares tendered by the Participant or withheld by the
Company in payment of the purchase price of an Option or after December 31,
2018, an option granted under the Prior Plans, or to satisfy any tax withholding
obligation with respect to an Award or after December 31, 2018, awards granted
under the Prior Plans, and (ii) Shares subject to a Stock Appreciation Right or
after December 31, 2018, a stock appreciation right granted under the Prior
Plans that are not issued in connection with the stock settlement of the Stock
Appreciation Right on exercise thereof and (iii) Shares reacquired by the
Company on the open market or otherwise using cash proceeds from the exercise of
Options or after December 31, 2018, options granted under the Prior Plans.

 

(c)       Shares issued under Substitute Awards shall not reduce the Shares
authorized for grant under the Plan or the limitation set forth in the last
sentence of paragraph (a) above, nor shall Shares subject to a Substitute Award
again be available for Awards under the Plan to the extent of any forfeiture,
expiration or cash settlement as provided in paragraph (b) above.

 

(d)       Any Shares that again become available for grant pursuant to
paragraph (b) of this Section shall be added back as (i) one (1) Share if such
Shares were subject to Options or Stock Appreciation Rights granted under the
Plan or options or stock appreciation rights granted under the Prior Plans, and
(ii) as 1.4 Shares if such Shares were subject to Awards other than Options or
Stock Appreciation Rights granted under the Plan or awards other than options or
stock appreciation rights granted under the Prior Plans.

 

3.2. Character of Shares. Any Shares issued hereunder may consist, in whole or
in part, of authorized and unissued shares, treasury shares or shares purchased
in the open market or otherwise.

 

3.3 Limit on Awards to Directors. Notwithstanding any other provision of the
Plan to the contrary, the aggregate grant date fair value (computed as of the
date of grant in accordance with applicable financial accounting rules) of all
Awards granted to any Director during any single calendar year plus the
aggregate amount of all cash earned and paid or payable to such Director for
services rendered for the same year shall not exceed $700,000; provided,
however, that with respect to the Chairman of the Board, the lead independent
Director, or any newly-elected Director in his or her first calendar year of
service, such amount shall not exceed $1,000,000.

 



3

 

 

4.            ELIGIBILITY AND ADMINISTRATION

 

4.1. Eligibility. Any Employee, Director or Consultant shall be eligible to
participate, in accordance with the terms of the Plan.

 

4.2. Administration.

 

(a)        The Plan shall be administered by the Committee. The Committee shall
have full power and authority, subject to the provisions of the Plan and subject
to such orders or resolutions not inconsistent with the provisions of the Plan
as may from time to time be adopted by the Board, to:

 

(i)         select the Employees, Directors and Consultants to whom Awards may
from time to time be granted hereunder;

 

(ii)        determine the type or types of Awards, not inconsistent with the
provisions of the Plan, to be granted to each Participant hereunder;

 

(iii)       determine the number of Shares (or dollar value) to be covered by
each Award granted hereunder;

 

(iv)       determine the terms and conditions, not inconsistent with the
provisions of the Plan, of any Award granted hereunder (including the power to
amend outstanding Awards);

 

(v)        accelerate at any time the exercisability or vesting of all or any
portion of any Award in circumstances involving the grantee’s death, disability,
retirement or termination of employment, a change in control (including a Change
in Control) or for any other reason deemed reasonable by the Committee;

 

(vi)       determine whether, to what extent and under what circumstances Awards
may be settled in cash, Shares or other property;

 

(vii)      determine whether, to what extent, and under what circumstances cash,
Shares, other property and other amounts payable with respect to an Award made
under the Plan shall be deferred either automatically or at the election of the
Participant;

 

(viii)     determine whether, to what extent and under what circumstances any
Award shall be canceled or suspended;

 

(ix)        interpret and administer the Plan and any instrument or agreement
entered into under or in connection with the Plan, including any Award
Agreement;

 

(x)        correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent that the
Committee shall deem desirable to carry it into effect;

 

(xi)       establish such rules and regulations and appoint such agents as it
shall deem appropriate for the proper administration of the Plan;

 

(xii)      determine whether any Award, other than an Option or Stock
Appreciation Right, will have Dividend Equivalents; and

 

(xiii)       make any other determination and take any other action that the
Committee deems necessary or desirable for administration of the Plan.

 



4

 

 

Subject to subparagraph (b) below, in determining whether to make an Award, to
whom to make an Award, the type of Award or the size of the Award, the Committee
may consult with management of the Company.

 

(b)       Decisions of the Committee shall be final, conclusive and binding on
all persons or entities, including the Company, any Participant, and any
Affiliate. Subject to applicable law, majority of the members of the Committee
may determine its actions, including fixing the time and place of its meetings.

 

(c)       To the extent not inconsistent with applicable law or the rules and
regulations of the NASDAQ Stock Market (or such other principal U.S. national
securities exchange on which the Shares are traded), the Committee may delegate
to: (i) a committee of one or more members of the Board the authority to take
action on behalf of the Committee under the Plan including the right to grant,
cancel, suspend or amend Awards and (ii) one or more “executive officers” within
the meaning of Rule 16a-1(f) of the Exchange Act or a committee of executive
officers the right to grant Awards to Employees who are not directors or
executive officers of the Company and the authority to take action on behalf of
the Committee pursuant to the Plan to cancel or suspend Awards to Employees who
are not directors or executive officers of the Company.

 

(d)       The Board in its discretion may ratify and approve actions taken by
the Committee. In addition, to the extent not inconsistent with applicable law
or the rules and regulations of the NASDAQ Stock Market or such other principal
U.S. national securities exchange on which the Shares are traded, the Board may
take any action under the Plan that the Committee is authorized to take. In the
event the Board takes such action references to the Committee hereunder shall be
understood to refer to the Board.

 

5.           OPTIONS

 

5.1. Grant of Options. Options may be granted hereunder to Participants either
alone or in addition to other Awards granted under the Plan. Any Option shall be
subject to the terms and conditions of this Section and to such additional terms
and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall deem desirable.

 

5.2. Award Agreements. All Options granted pursuant to this Section shall be
evidenced by a written Award Agreement in such form and containing such terms
and conditions as the Committee shall determine which are not inconsistent with
the provisions of the Plan. The terms of Options need not be the same with
respect to each Participant. Granting an Option pursuant to the Plan shall
impose no obligation on the recipient to exercise such Option. Any individual
who is granted an Option pursuant to this Section may hold more than one Option
granted pursuant to the Plan at the same time.

 

5.3. Option Price. Other than in connection with Substitute Awards, the option
price per each Share purchasable under any Option granted pursuant to this
Article shall not be less than 100% of the Fair Market Value of one Share on the
date of grant of such Option; provided, however, that in the case of an
Incentive Stock Option granted to a Participant who, at the time of the grant,
owns stock representing more than 10% of the voting power of all classes of
stock of the Company or any Affiliate, the option price per share shall be no
less than 110% of the Fair Market Value of one Share on the date of grant. Other
than pursuant to Section 11.2, the Committee shall not without the approval of
the Company’s shareholders (a) lower the option price per Share of an Option
after it is granted, (b) cancel an Option when the option price per Share
exceeds the Fair Market Value of one Share in exchange for cash or another Award
(other than in connection with a Change in Control or Substitute Awards), and
(c) take any other action with respect to an Option that would be treated as a
repricing under the rules and regulations of the NASDAQ Stock Market (or such
other principal U.S. national securities exchange on which the Shares are
traded).

 

5.4. Option Term. The term of each Option shall be fixed by the Committee in its
sole discretion; provided, that no Option shall be exercisable after the
expiration of ten (10) years from the date the Option is granted; provided,
however, that the term of the Option shall not exceed five (5) years from the
date the Option is granted in the case of an Incentive Stock Option granted to a
Participant who, at the time of the grant, owns stock representing more than 10%
of the voting power of all classes of stock of the Company or any Affiliate.

 



5

 

 

5.5. Exercise of Options.

 

(a)       Vested Options granted under the Plan may be exercised by the
Participant or by a Permitted Assignee thereof (or by the Participant’s
executors, administrators, guardian or legal representative, as may be provided
in an Award Agreement) as to all or part of the Shares covered thereby, by the
giving of notice of exercise to the Company or its designated agent, specifying
the number of Shares to be purchased. The notice of exercise shall be in such
form, made in such manner, and shall comply with such other requirements
consistent with the provisions of the Plan as the Committee may from time to
time prescribe.

 

(b)       Unless otherwise provided in an Award Agreement, full payment of such
purchase price shall be made at the time of exercise and shall be made (i) in
cash or cash equivalents (including certified check or bank check or wire
transfer of immediately available funds), (ii) by tendering previously acquired
Shares (either actually or by attestation), valued at their then Fair Market
Value, (iii) with the consent of the Committee, by delivery of other
consideration having a Fair Market Value on the exercise date equal to the total
purchase price, (iv) with the consent of the Committee, with respect to Options
that are not Incentive Stock Options, by a “net exercise” arrangement pursuant
to which the Company will reduce the number of Shares issuable upon exercise by
the largest whole number of shares with a Fair Market Value that does not exceed
the aggregate exercise price, (v) through any other method specified in an Award
Agreement (including same-day sales through a broker), or (vi) any combination
of any of the foregoing. In no event may any Option granted hereunder be
exercised for a fraction of a Share. No adjustment shall be made for cash
dividends or other rights for which the record date is prior to the date of such
issuance.

 

(c)       Notwithstanding the foregoing, an Award Agreement may provide that if
on the last day of the term of an Option the Fair Market Value of one Share
exceeds the option price per Share, the Participant has not exercised the Option
(or, if applicable, a tandem Stock Appreciation Right) and the Option has not
expired, the Option shall be deemed to have been exercised by the Participant on
such day with payment made by withholding Shares otherwise issuable in
connection with the exercise of the Option. In such event, the Company shall
deliver to the Participant the number of Shares for which the Option was deemed
exercised, less the number of Shares required to be withheld for the payment of
the total purchase price and required withholding taxes (subject to
Section 12.1); provided, however, any fractional Share shall be settled in cash.

 

5.6. Form of Settlement. In its sole discretion, the Committee may provide that
the Shares to be issued upon an Option’s exercise shall be in the form of
Restricted Stock or other similar securities.

 

5.7. Incentive Stock Options. The Committee may grant Incentive Stock Options to
any employee of the Company or any Affiliate, subject to the requirements of
Section 422 of the Code; provided, however, that for purposes of this Section
“Affiliate shall mean, at the time of determination, any “parent” or “subsidiary
of the Company as such terms are defined in Section 424 of the Code and the
regulations thereunder. Notwithstanding anything in Section 3.1 to the contrary
and solely for the purposes of determining whether Shares are available for the
grant of Incentive Stock Options under the Plan, the maximum aggregate number of
Shares that may be issued pursuant to Incentive Stock Options granted under the
Plan shall be 5,000,000 Shares, subject to adjustment as provided in
Section 11.2.

 

6.           STOCK APPRECIATION RIGHTS

 

6.1. Grant and Exercise. The Committee may provide Stock Appreciation Rights
(a) in tandem with all or part of any Option granted under the Plan or at any
subsequent time during the term of such Option, (b) in tandem with all or part
of any Award (other than an Option) granted under the Plan or at any subsequent
time during the term of such Award, or (c) without regard to any Option or other
Award, in each case upon such terms and conditions as the Committee may
establish in its sole discretion.

 

6.2. Terms and Conditions. Stock Appreciation Rights shall be subject to such
terms and conditions, not inconsistent with the provisions of the Plan, as shall
be determined from time to time by the Committee, including the following:

 

(a)       Upon the exercise of a Stock Appreciation Right, the holder shall have
the right to receive the excess of (i) the Fair Market Value of one Share on the
date of exercise (or such amount less than such Fair Market Value as the
Committee shall so determine at any time during a specified period before the
date of exercise) over (ii) the grant price of the Stock Appreciation Right.

 

(b)       The Committee shall determine in its sole discretion whether payment
upon the exercise of a Stock Appreciation Right shall be made in cash, in whole
Shares or other property, or any combination thereof.

 

(c)       The terms and conditions of Stock Appreciation Rights need not be the
same with respect to each recipient.

 



6

 

 

(d)       The Committee may impose such other conditions on the exercise of any
Stock Appreciation Right, as it shall deem appropriate. A Stock Appreciation
Right shall have (i) a grant price per Share of not less than the Fair Market
Value of one Share on the date of grant or, if applicable, on the date of grant
of an Option with respect to a Stock Appreciation Right granted in exchange for
or in tandem with, but subsequent to, the Option (subject to the requirements of
Section 409A of the Code), except in the case of Substitute Awards or in
connection with an adjustment provided in Section 11.2 and (ii) a term not
greater than ten (10) years. In addition to the foregoing, but subject to
Section 11.2, the Committee shall not without the approval of the Company’s
shareholders (x) lower the grant price per Share of any Stock Appreciation Right
after it is granted, (y) cancel any Stock Appreciation Right when the grant
price per Share exceeds the Fair Market Value of the underlying Shares in
exchange for cash or another Award (other than in connection with a Change in
Control as defined in Section 10.3 or Substitute Awards), and (z) take any other
action with respect to any Stock Appreciation Right that would be treated as a
repricing under the rules and regulations of the NASDAQ Stock Market (or such
other principal U.S. national securities exchange on which the Shares are
traded).

 

(e)       In no event may any Stock Appreciation Right granted hereunder be
exercised for a fraction of a Share. No adjustment shall be made for cash
dividends or other rights for which the record date is prior to the date of such
issuance.

 

(f)       An Award Agreement may provide that if on the last day of the term of
a Stock Appreciation Right the Fair Market Value of one Share exceeds the grant
price per Share of the Stock Appreciation Right, the Participant has not
exercised the Stock Appreciation Right or the tandem Option (if applicable), and
the Stock Appreciation Right has not expired, the Stock Appreciation Right shall
be deemed to have been exercised by the Participant on such day. In such event,
the Company shall make payment to the Participant in accordance with this
Section, reduced by the number of Shares (or cash) required for withholding
taxes (subject to Section 12.1); any fractional Share shall be settled in cash.

 

7.            RESTRICTED STOCK AWARDS

 

7.1. Grants. Awards of Restricted Stock may be issued hereunder to Participants
either alone or in addition to other Awards granted under the Plan (a
“Restricted Stock Award”), and such Restricted Stock Awards may also be
available as a form of payment of Performance Awards and other earned cash-based
incentive compensation. A Restricted Stock Award shall be subject to vesting
restrictions imposed by the Committee covering a period of time specified by the
Committee. The Committee has absolute discretion to determine whether any
consideration (other than services) is to be received by the Company or any
Affiliate as a condition precedent to the issuance of Restricted Stock.

 

7.2. Award Agreements. The terms of any Restricted Stock Award granted under the
Plan shall be set forth in an Award Agreement which shall contain provisions
determined by the Committee and not inconsistent with the Plan. The terms of
Restricted Stock Awards need not be the same with respect to each Participant.

 

7.3. Rights of Holders of Restricted Stock. Unless otherwise provided in the
Award Agreement, beginning on the date of grant of the Restricted Stock Award,
the Participant shall become a shareholder of the Company with respect to all
Shares subject to the Award Agreement and shall have all of the rights of a
shareholder, including the right to vote such Shares and the right to receive
distributions made with respect to such Shares; provided, however, that any
Shares, cash or any other property distributed as a dividend or otherwise with
respect to any Restricted Stock as to which the restrictions have not yet lapsed
shall be accumulated or credited, and shall be subject to the same restrictions
and risk of forfeiture as such Restricted Stock and shall not be paid until and
unless the underlying Award vests.

 

8.            RESTRICTED STOCK UNIT AWARDS

 

8.1. Grants. Other Awards of units having a value equal to an identical number
of Shares (“Restricted Stock Unit Awards”) may be granted hereunder to
Participants either alone or in addition to other Awards granted under the Plan.
Restricted Stock Unit Awards shall also be available as a form of payment of
other Awards granted under the Plan and other earned cash-based incentive
compensation.

 

8.2. Award Agreements. The terms of Restricted Stock Unit Award granted under
the Plan shall be set forth in an Award Agreement which shall contain provisions
determined by the Committee and not inconsistent with the Plan. Restricted Stock
Unit Awards shall be subject to vesting restrictions imposed by the Committee
covering a period of time specified by the Committee. The terms of such Awards
need not be the same with respect to each Participant.

 

8.3. Payment. Except as provided in Section 10 or as may be provided in an Award
Agreement, Restricted Stock Unit Awards may be paid in cash, Shares, other
property, or any combination thereof, in the sole discretion of the Committee.
Restricted Stock Unit Awards may be paid in a lump sum or in installments or, in
accordance with procedures established by the Committee, on a deferred basis
subject to the requirements of Section 409A of the Code.

 

8.4. Rights of Holders of Restricted Stock Units. A Participant who holds a
Restricted Stock Unit Award shall only have those rights specifically provided
for in the Award Agreement; provided, however, in no event shall the Participant
have voting rights with respect to such Award.

 



7

 

 

9.            PERFORMANCE AWARDS

 

9.1. Grants. Performance Awards in the form of Performance Cash, Performance
Shares or Performance Units, as determined by the Committee in its sole
discretion, may be granted hereunder to Participants, for no consideration or
for such minimum consideration as may be required by applicable law, either
alone or in addition to other Awards granted under the Plan. The performance
goals to be achieved for each Performance Period shall be conclusively
determined by the Committee.

 

9.2. Award Agreements. The terms of any Performance Award granted under the Plan
shall be set forth in an Award Agreement (or, if applicable, in a resolution
duly adopted by the Committee) which shall contain provisions determined by the
Committee and not inconsistent with the Plan. The terms of Performance Awards
need not be the same with respect to each Participant.

 

9.3. Terms and Conditions. The performance criteria to be achieved during any
Performance Period and the length of the Performance Period shall be determined
by the Committee upon the grant of each Performance Award. The amount of the
Award to be distributed shall be conclusively determined by the Committee.

 

9.4. Payment. Except as provided in Section 10 or as may be provided in an Award
Agreement, Performance Awards will be distributed only after the end of the
relevant Performance Period. Performance Awards may be paid in cash, Shares,
other property, or any combination thereof, in the sole discretion of the
Committee. Performance Awards may be paid in a lump sum or in installments
following the close of the Performance Period or, in accordance with procedures
established by the Committee, on a deferred basis subject to the requirements of
Section 409A of the Code.

 

10.          CHANGE IN CONTROL PROVISIONS

 

10.1. Impact on Certain Awards. The Committee, in its discretion, may determine
that in the event of a Change in Control of the Company (i) Options and Stock
Appreciation Rights outstanding as of the date of the Change in Control shall be
cancelled and terminated without payment therefor if the Fair Market Value of
one Share as of the date of the Change in Control is less than the Option per
Share option price or Stock Appreciation Right per Share grant price and
(ii) all Performance Awards shall be considered to be earned and payable (either
in full or pro rata based on the portion of Performance Period completed as of
the date of the Change in Control, or otherwise) as provided in the Award
Agreement, and any limitations or other restrictions shall lapse and such
Performance Awards shall be immediately settled or distributed.

 

10.2. Assumption or Substitution of Certain Awards.

 

(a)       Unless otherwise provided in an Award Agreement, in the event of a
Change in Control of the Company in which the successor company assumes or
substitutes for an Option, Stock Appreciation Right, Restricted Stock Award or
Restricted Stock Unit Award (or in which the Company is the ultimate parent
corporation and continues the Award), if a Participant’s employment with such
successor company (or the Company) or a subsidiary thereof terminates within the
time period following such Change in Control set forth in the Award Agreement
(or prior thereto if applicable) and under the circumstances specified in the
Award Agreement: (i) Options and Stock Appreciation Rights outstanding as of the
date of such termination of employment will immediately vest, become fully
exercisable, and may thereafter be exercised for the period of time set forth in
the Award Agreement, (ii) the restrictions, limitations and other conditions
applicable to Restricted Stock shall lapse and the Restricted Stock shall become
free of all restrictions, limitations and conditions and become fully vested,
and (iii) the restrictions, limitations and other conditions applicable to any
Restricted Stock Unit Awards or any other Awards shall lapse, and such
Restricted Stock Unit Awards or such other Awards shall become free of all
restrictions, limitations and conditions and become fully vested and
transferable to the full extent of the original grant. For the purposes of this
Section, an Option, Stock Appreciation Right, Restricted Stock Award or
Restricted Stock Unit Award shall be considered assumed or substituted for if
following the Change in Control the Award confers the right to purchase or
receive, for each Share subject to the Option, Stock Appreciation Right,
Restricted Stock Award or Restricted Stock Unit Award immediately prior to the
Change in Control, the consideration (whether stock, cash or other securities or
property) received in the transaction constituting a Change in Control by
holders of Shares for each Share held on the effective date of such transaction
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the transaction
constituting a Change in Control is not solely common stock of the successor
company, the Committee may, with the consent of the successor company, provide
that the consideration to be received upon the exercise or vesting of an Option,
Stock Appreciation Right, Restricted Stock Award or Restricted Stock Unit Award,
for each Share subject thereto, will be solely common stock of the successor
company substantially equal in fair market value to the per Share consideration
received by holders of Shares in the transaction constituting a Change in
Control. The determination of such substantial equality of value of
consideration shall be made by the Committee in its sole discretion and its
determination shall be conclusive and binding.

 



8

 

 

(b)       Unless otherwise provided in an Award Agreement, in the event of a
Change in Control of the Company, to the extent that the successor company does
not assume or substitute for an Option, Stock Appreciation Right, Restricted
Stock Award or Restricted Stock Unit Award (or in which the Company is the
ultimate parent corporation and does not continue the Award), then immediately
prior to the Change in Control: (i) those Options and Stock Appreciation Rights
outstanding as of the date of the Change in Control that are not assumed or
substituted for (or continued) shall immediately vest and become fully
exercisable, (ii) restrictions, limitations and conditions on Restricted Stock
not assumed or substituted for (or continued) shall lapse and the Restricted
Stock shall become free of all restrictions, limitations and conditions and
become fully vested, and (iii) the restrictions limitations and conditions
applicable to any Restricted Stock Unit Awards or any other Awards not assumed
or substituted for (or continued) shall lapse, and such Restricted Stock Unit
Awards or such other Awards shall become free of all restrictions, limitations
and conditions and become fully vested and transferable to the full extent of
the original grant.

 

(c)       The Committee, in its discretion, may determine that, upon the
occurrence of a Change in Control of the Company, each Option and Stock
Appreciation Right outstanding shall terminate within a specified number of days
after notice to the Participant, and/or that each Participant shall receive,
with respect to each Share subject to such Option or Stock Appreciation Right,
an amount equal to the excess (if any) of the Fair Market Value of such Share
immediately prior to the occurrence of such Change in Control over the exercise
price per Share of such Option and/or Stock Appreciation Right; such amount to
be payable in cash, in one or more kinds of stock or property (including the
stock or property, if any, payable in the transaction) or in a combination
thereof, as the Committee, in its discretion, shall determine. The Committee
shall also have the option (in its sole discretion) to make or provide for a
payment, in cash or in kind, to the grantees holding other Awards in an amount
equal to the Fair Market Value of one Share immediately prior to the occurrence
of such Change in Control multiplied by the number of vested Shares under such
Awards.

 

10.3. Change in Control. For purposes of the Plan, unless otherwise provided in
an Award Agreement, Change in Control means the occurrence of any one of the
following events:

 

(a)       During any twenty-four (24) month period, individuals who, as of the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the beginning of such period whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;

 

(b)       Any “person” (as such term is defined in the Exchange Act and as used
in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (b) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (A) by
the Company or any Affiliate, (B) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Affiliate, (C) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, (D) pursuant to a Non-Qualifying Transaction, as defined in
paragraph (c), or (E) by any person of Company Voting Securities from the
Company, if a majority of the Incumbent Board approves in advance the
acquisition of beneficial ownership of 50% or more of Company Voting Securities
by such person;

 



9

 

 

(c)       The consummation of a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving the Company or any of its
Affiliates that requires the approval of the Company’s shareholders, whether for
such transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination: (A) more
than 50% of the total voting power of (x) the corporation resulting from such
Business Combination (the “Surviving Corporation”), or (y) if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
of 100% of the voting securities eligible to elect directors of the Surviving
Corporation (the “Parent Corporation”), is represented by Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which such Company Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of such Company Voting Securities among the holders thereof
immediately prior to the Business Combination, (B) no person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation), is or becomes the beneficial
owner, directly or indirectly, of 50% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (C) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (A), (B) and
(C) above shall be deemed to be a “Non-Qualifying Transaction”);

 

(d)       The shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company; or

 

(e)       The consummation of a sale of all or substantially all of the
Company’s assets.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 50% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.

 

11.          GENERALLY APPLICABLE PROVISIONS

 

11.1. Amendment and Termination of the Plan. The Board may, at any time, amend
or discontinue the Plan and the Committee may, at any time, amend or cancel any
outstanding Award for the purpose of satisfying changes in law or for any other
lawful purpose, but no such action shall adversely affect rights under any
outstanding Award without the holder’s consent. To the extent required under the
rules of any securities exchange or market system on which the Stock is listed,
to the extent determined by the Committee to be required by the Code to ensure
that Incentive Stock Options granted under the Plan are qualified under
Section 422 of the Code, Plan amendments shall be subject to approval by the
Company stockholders entitled to vote at a meeting of stockholders. Subject to
Section 11.2, the Board may not without the approval of the Company’s
shareholders take any action with respect to an Option or Stock Appreciation
Right that may be treated as a repricing under the rules and regulations of the
NASDAQ Stock Market (or such other principal U.S. national securities exchange
on which the Shares are traded), including a reduction of the exercise price of
an Option or the grant price of a Stock Appreciation Right or the cancellation
of an Option or Stock Appreciation Right when the exercise price or grant price
per Share exceeds the Fair Market Value of the underlying Shares in exchange for
cash or another Award (other than in connection with a Change in Control as
defined in Section 10.3 or Substitute Awards). In addition, no amendments to, or
termination of, the Plan shall in any way impair the rights of a Participant
under any Award previously granted without such Participant’s consent.

 

11.2. Adjustments. In the event of any merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property, other than a regular cash dividend), stock split, reverse stock split,
spin-off or similar transaction or other change in corporate structure affecting
the Shares or the value thereof, such adjustments and other substitutions shall
be made to the Plan and to Awards as the Committee deems equitable or
appropriate taking into consideration the accounting and tax consequences,
including such adjustments in the aggregate number, class and kind of securities
that may be delivered under the Plan, the limits in Section 3.1 and 3.3, the
maximum number of Shares that may be issued pursuant to Incentive Stock Options
and, in the aggregate or to any one Participant, in the number, class, kind and
option or exercise price of securities subject to outstanding Awards granted
under the Plan (including, if the Committee deems appropriate, the substitution
of similar options to purchase the shares of, or other awards denominated in the
shares of, another company) as the Committee may determine to be appropriate in
its sole discretion; provided, however, that the number of Shares subject to any
Award shall always be a whole number.

 



10

 

 

11.3. Transferability of Awards. Except as provided below, no Award and no
Shares subject to Awards that have not been issued or as to which any applicable
restriction, performance or deferral period has not lapsed, may be sold,
assigned, transferred, pledged or otherwise encumbered, other than by will or
the laws of descent and distribution, and such Award may be exercised during the
life of the Participant only by the Participant or the Participant’s guardian or
legal representative. To the extent and under such terms and conditions as
determined by the Committee, a Participant may assign or transfer an Award (each
transferee thereof, a “Permitted Assignee”) to a “family member” as such term is
defined in the General Instructions to Form S-8 (whether by gift or a domestic
relations order); provided that such Permitted Assignee shall be bound by and
subject to all of the terms and conditions of the Plan and the Award Agreement
relating to the transferred Award and shall execute an agreement satisfactory to
the Company evidencing such obligations; and provided further that such
Participant shall remain bound by the terms and conditions of the Plan. The
Company shall cooperate with any Permitted Assignee and the Company’s transfer
agent in effectuating any transfer permitted under this Section. In no event may
any Award be transferred for consideration to a third-party financial
institution.

 

11.4. Termination of Employment or Service. The Committee shall determine and
set forth in each Award Agreement whether any Awards granted in such Award
Agreement will continue to be exercisable, continue to vest or be earned and the
terms of such exercise, vesting or earning, on and after the date that a
Participant ceases to be employed by or to provide services to the Company or
any Affiliate (including as a Director or a Consultant), whether by reason of
death, disability, voluntary or involuntary termination of employment or
services, or otherwise. The date of termination of a Participant’s employment or
services will be determined by the Committee, which determination will be final.
A Participant’s employment or services will not be deemed terminated merely
because of a change in the capacity in which the Participant provides services
for the Company or an Affiliate as a Consultant, Director or Employee, or
because of a change from providing services to the Company to an Affiliate or
vice versa or from one Affiliate to another, provided that there is no
interruption or termination of the Participant’s service between such changes.

 

11.5. Deferral; Dividend Equivalents. The Committee shall be authorized to
establish procedures pursuant to which the payment of any Award may be deferred
in accordance with the requirements of Section 409A of the Code. Subject to the
provisions of the Plan and any Award Agreement, the recipient of an Award
(including any deferred Award) other than an Option or Stock Appreciation Right
may, if so determined by the Committee, be entitled to receive cash, stock or
other property dividends, or cash payments in amounts equivalent to cash, stock
or other property dividends on Shares (“Dividend Equivalents”) with respect to
the number of Shares covered by the Award, as determined by the Committee, in
its sole discretion. The Committee may provide that such amounts and Dividend
Equivalents (if any) shall be deemed to have been credited or accumulated and
reinvested in additional Shares or otherwise reinvested. Notwithstanding the
foregoing, Dividend Equivalents shall at all times be subject to restrictions
and risk of forfeiture to the same extent as the underlying Award and shall not
be paid unless and until the underlying Award vests.

 

12.          MISCELLANEOUS

 

12.1. Tax Withholding. The Company shall have the right to make all payments or
distributions pursuant to the Plan to a Participant (or a Permitted Assignee
thereof) (any such person, a “Payee”) net of any applicable federal, state and
local taxes required to be paid or withheld as a result of (a) the grant of any
Award, (b) the exercise of an Option or Stock Appreciation Right, (c) the
delivery of Shares or cash, (d) the lapse of any restrictions in connection with
any Award or (e) any other event occurring pursuant to the Plan. The Company or
any Affiliate shall have the right to withhold from wages or other amounts
otherwise payable to such Payee such withholding taxes as may be required by
law, or to otherwise require the Payee to pay such withholding taxes. If the
Payee shall fail to make such tax payments as are required, the Company or its
Affiliates shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to such Payee or to take
such other action as may be necessary to satisfy such withholding obligations.
The Committee shall be authorized to establish procedures for election by
Participants to satisfy such obligation for the payment of such taxes by
tendering previously acquired Shares (either actually or by attestation, valued
at their then Fair Market Value), or by directing the Company to retain Shares
(up to the Participant’s maximum required tax withholding rate or such other
lesser rate that will not cause an adverse accounting consequence or cost)
otherwise deliverable in connection with the Award, subject to the discretion of
the Committee. The Committee may also require (i) Awards to be subject to
mandatory share withholding up to the required withholding amount or (ii) the
Company’s tax withholding obligation to be satisfied, in whole or in part, by an
arrangement whereby a certain number of Shares issued pursuant to any Award are
immediately sold and proceeds from such sale are remitted to the Company in an
amount that would satisfy the withholding amount due. For purposes of share
withholding, the Fair Market Value of withheld shares shall be determined in the
same manner as the value of shares includible in income of the grantees.

 



11

 

 

12.2. Right of Discharge Reserved; Claims to Awards. Nothing in the Plan nor the
grant of an Award hereunder shall confer upon any Employee, Director or
Consultant the right to continue in the employment or service of the Company or
any Affiliate or affect any right that the Company or any Affiliate may have to
terminate the employment or service of (or to demote or to exclude from future
Awards under the Plan) any such Employee, Director or Consultant at any time for
any reason. Except as specifically provided by the Committee, the Company shall
not be liable for the loss of existing or potential profit from an Award granted
in the event of termination of an employment or other relationship. No Employee,
Director or Consultant shall have any claim to be granted any Award under the
Plan, and there is no obligation for uniformity of treatment of Employees,
Directors or Consultants under the Plan.

 

12.3. Prospective Recipient. The prospective recipient of any Award under the
Plan shall not, with respect to such Award, be deemed to have become a
Participant, or to have any rights with respect to such Award, until and unless
such recipient shall have executed an agreement or other instrument evidencing
the Award and delivered a copy thereof to the Company, and otherwise complied
with the then applicable terms and conditions.

 

12.4. Substitute Awards. Notwithstanding any other provision of the Plan, the
terms of Substitute Awards may vary from the terms set forth in the Plan to the
extent the Committee deems appropriate to conform, in whole or in part, to the
provisions of the awards in substitution for which they are granted.

 

12.5. Cancellation of Award; Forfeiture of Gain.

 

(a)       Notwithstanding anything to the contrary contained herein, an Award
Agreement may provide that the Award shall be canceled if the Participant,
without the consent of the Company, while employed by, or providing services to,
the Company or any Affiliate or after termination of such employment or
services, establishes a relationship with a competitor of the Company or any
Affiliate or engages in activity that is in conflict with or adverse to the
interest of the Company or any Affiliate (including conduct contributing to any
financial restatements or financial irregularities), as determined by the
Committee in its sole discretion. The Committee may provide in an Award
Agreement that if within the time period specified in the Award Agreement the
Participant establishes a relationship with a competitor or engages in an
activity referred to in the preceding sentence, the Participant will forfeit any
gain realized on the vesting or exercise of the Award and must repay such gain
to the Company. For purposes of this section, the term “competitor” shall mean
any business of the same nature as, or in competition with, the business in
which the Company or an Affiliate is now engaged, or in which Company or
Affiliate becomes engaged during the term of a Participant’s employment,
consultancy or service on the Board, or which is involved in science or
technology which is similar to the Company’s or an Affiliate’s science or
technology, provided, however, that a Participant shall not be deemed to have
established a relationship or engaged in a competitive activity due to the
ownership of 2% or less of the shares of a public company that would otherwise
be a competitor so long as the Participant does not actively participate in the
management of such company.

 

(b)       In the event the Participant ceases to be employed by, or provide
services to, the Company or an Affiliate on account of a termination for “cause”
(as defined below), any Award held by the Participant shall terminate as of the
date the Participant ceases to be employed by, or provide services to, the
Company or the Affiliate unless the Committee notifies the Participant that his
or her Award(s) will not terminate. In addition, notwithstanding any other
provisions of this Section, if, after an Award is made, or an Option or a Stock
Appreciation Right is exercised, after the act or omission of the Participant
that defines the termination as a termination for cause, but before the Company
determines that termination is for cause, such Award, or exercise, as the case
may be, will be void ab initio and reversed by the parties. In the event a
Participant’s employment or services is terminated for cause, in addition to the
immediate termination of all Awards, the Participant shall automatically forfeit
all shares underlying any exercised portion of an Option for which the Company
has not yet delivered the share certificates, upon refund by the Company of the
option price paid by the Participant for such shares. Notwithstanding the
foregoing, this provision is not intended to, and shall be interpreted in a
manner that does not, limit or restrict you from exercising any legally
protected whistleblower rights (including pursuant to Rule 21F under the
Exchange Act).

 

(c)       For purposes of this Section, “cause” shall mean, unless otherwise
provided in an Award Agreement or another agreement between the Participant and
the Company or an Affiliate or a plan maintained by the Company or an Affiliate
in which the Participant participates, a determination by the Committee that the
Participant has (i) materially breached his or her employment or service
contract with the Company, (ii) been engaged in disloyalty to the Company or an
Affiliate, including, without limitation, fraud, embezzlement, theft, commission
of a felony or proven dishonesty in the course of his or her employment or
service, which will materially harm the interests of the Company or the
Affiliate (iii) disclosed trade secrets or confidential information of the
Company to persons not entitled to receive such information, (iv) breached any
written noncompetition or nonsolicitation agreement between the Participant and
the Company or an Affiliate in a manner which the Committee determines will
cause material harm to the interests of the Company or an Affiliate, or
(v) engaged in such other behavior materially detrimental to the interests of
the Company, in each case as the Committee determines.

 



12

 

 

(d)       Further, this provision also applies to any policy adopted by any
exchange on which the securities of the Company are listed pursuant to
Section 10D of the Exchange Act. To the extent any such policy requires the
repayment of incentive-based compensation received by a Participant, whether
paid pursuant to an Award granted under this Plan or any other plan of
incentive-based compensation maintained in the past or adopted in the future by
the Company, by accepting an Award under this Plan, the Participant agrees to
the repayment of such amounts to the extent required by such policy and
applicable law.

 

12.6. Stop Transfer Orders. All certificates for Shares delivered under the Plan
pursuant to any Award shall be subject to such stop-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Shares are then listed, and any applicable federal or
state securities law, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.

 

12.7. Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or any
Affiliate, division or business unit of the Company. Any income or gain realized
pursuant to Awards under the Plan constitutes a special incentive payment to the
Participant and shall not be taken into account, to the extent permissible under
applicable law, as compensation for purposes of any of the employee benefit
plans of the Company or any Affiliate except as may be determined by the
Committee or by the Board or board of directors of the applicable Affiliate.

 

12.8. Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to shareholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

 

12.9. Severability. The provisions of the Plan shall be deemed severable. If any
provision of the Plan shall be held unlawful or otherwise invalid or
unenforceable in whole or in part by a court of competent jurisdiction or by
reason of a change in a law or regulation, such provision shall (a) be deemed
limited to the extent that such court of competent jurisdiction deems it lawful,
valid and/or enforceable and as so limited shall remain in full force and
effect, and (b) not affect any other provision of the Plan or part thereof, each
of which shall remain in full force and effect. If the making of any payment or
the provision of any other benefit required under the Plan shall be held
unlawful or otherwise invalid or unenforceable by a court of competent
jurisdiction, such unlawfulness, invalidity or unenforceability shall not
prevent any other payment or benefit from being made or provided under the Plan,
and if the making of any payment in full or the provision of any other benefit
required under the Plan in full would be unlawful or otherwise invalid or
unenforceable, then such unlawfulness, invalidity or unenforceability shall not
prevent such payment or benefit from being made or provided in part, to the
extent that it would not be unlawful, invalid or unenforceable, and the maximum
payment or benefit that would not be unlawful, invalid or unenforceable shall be
made or provided under the Plan.

 

12.10. Construction. As used in the Plan, the words “include” and “including”
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words “without limitation.”

 

12.11. Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant by the Company, nothing contained herein shall give any
such Participant any rights that are greater than those of a general creditor of
the Company. In its sole discretion, the Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver the Shares or payments in lieu of or with respect to Awards hereunder;
provided, however, that the existence of such trusts or other arrangements is
consistent with the unfunded status of the Plan.

 

12.12. Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Michigan, without
reference to principles of conflict of laws, and construed accordingly.

 

12.13. Effective Date of Plan; Termination of Plan. The most recent amendment
and restatement of the Plan shall be effective on the date of the approval of
the Plan by the holders of the shares entitled to vote at a duly constituted
meeting of the shareholders of the Company (the “Restatement Effective Date”).
The initial effective date of the Plan was May 1, 2019 (the "Original Effective
Date"). Awards may be granted under the Plan at any time and from time to time
on or prior to the tenth anniversary of the Restatement Effective Date, on which
date the Plan will expire except as to Awards then outstanding under the Plan,
and no grants of Incentive Stock Options may be made hereunder after the tenth
anniversary of the date the Plan is most recently approved by the Board. Such
outstanding Awards shall remain in effect until they have been exercised or
terminated, or have expired.

 



13

 

 

12.14. Foreign Employees and Consultants. Awards may be granted to Participants
who are foreign nationals or employed or providing services outside the United
States, or both, on such terms and conditions different from those applicable to
Awards to Employees or Consultants employed or providing services in the United
States as may, in the judgment of the Committee, be necessary or desirable in
order to recognize differences in local law or tax policy. The Committee also
may impose conditions on the exercise or vesting of Awards in order to minimize
the Company’s obligation with respect to tax equalization for Employees or
Consultants on assignments outside their home country. 12.15. Compliance with
Section 409A of the Code. This Plan is intended to comply and shall be
administered in a manner that is intended to comply with Section 409A of the
Code and shall be construed and interpreted in accordance with such intent. To
the extent that an Award or the payment, settlement or deferral thereof is
subject to Section 409A of the Code, the Award shall be granted, paid, settled
or deferred in a manner that will comply with Section 409A of the Code,
including regulations or other guidance issued with respect thereto, except as
otherwise determined by the Committee. Any provision of this Plan that would
cause the grant of an Award or the payment, settlement or deferral thereof to
fail to satisfy Section 409A of the Code shall be amended to comply with
Section 409A of the Code on a timely basis, which may be made on a retroactive
basis, in accordance with regulations and other guidance issued under
Section 409A of the Code.

 

Should any payments made in accordance with the Plan to a specified employee, as
defined by Section 409A of the Code, be determined to be payments from a
nonqualified deferred compensation plan, as defined by Section 409A of the Code
and are payable in connection with a Participant’s Separation from Service, that
are not exempt from Section 409A of the Code as a short-term deferral or
otherwise, these payments, to the extent otherwise payable within six (6) months
after the Participant’s date of Separation from Service, will be paid in a lump
sum on the earlier of the date that is six (6) months after the Participant’s
date of Separation from Service or the date of the Participant’s death, to the
extent necessary in order to avoid the imposition of taxes under Section 409A of
the Code. For purposes of the Plan, a “Separation from Service” means an
anticipated permanent reduction in a Participant’s level of bona fide services
to twenty percent (20%) or less of the average level of bona fide services
performed by a Participant over the immediately preceding thirty-six (36) month
period. For purposes of Section 409A of the Code, the payments to be made to a
Participant in accordance with this Plan shall be treated as a right to a series
of separate payments.

 

12.16. Captions. The captions in the Plan are for convenience of reference only,
and are not intended to narrow, limit or affect the substance or interpretation
of the provisions contained herein.

 

12.17. Clawback Policy. Awards under the Plan shall be subject to the Company’s
clawback policy, as in effect from time to time.

 



14

